DETAILED ACTION
This office action is in response to amendments to application 16/436,261, filed on 03/16/2021.
Claims 1-14 are currently pending and have been examined.
Definition of terms that may be used for citation purposes:
Fig. = figure, Col. = column, P. = paragraph

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments, filed 03/16/2021, have been entered.
Regarding rejections of claims 1-14 under 35 U.S.C. 112(b), some, but not all, of the rejections have been addressed by amendment. Claims 1-14 remain rejected under 35 U.S.C. 112(b) as outlined below.
Regarding rejections of claims 1-3 and 13-14 under 35 U.S.C. 102(a)(2), the rejections are withdrawn due to amendment. Claims 1-3 and 13-14 are rejected under 35 U.S.C. 103 instead.
Regarding rejections of claims 4-12 under 35 U.S.C. 103, the rejections have been updated due to amendment.




Response to Arguments
	Applicant’s arguments, filed 03/16/2021, have been entered. Examiner’s response to arguments is found below. Applicant’s arguments have been fully considered, but do not apply to the combination of references found herein.

Summary: Claims 1-14 are rejected under 35 U.S.C. 103 based on the below rejections.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 1, 13, and 14, the claims recite “respective map data”. It is unclear what the “respective” map data is respective to.
Regarding claims 2-3 and 10-12, the claims are rejected due to their dependence on a rejected base claim.




Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kubo (US 20170307383), hereinafter Kubo, in view of Callaghan et al. (US 20090326810), hereinafter Callaghan.

	Regarding claim 1, Kubo teaches a method for updating a digital map of a navigation system of a motor vehicle,
wherein a geographical area contained within the digital map is divided into a plurality of regions (see at least Kubo e.g. Figs. 3A-3F), the method comprising:
defining, for at least a region of the plurality of regions, a boundary zone (see at least Kubo P. [0227]: “As illustrated in FIG. 15A, while the vehicle 2 is moving, the control unit 10 of the in-vehicle apparatus 3 monitors whether or not the vehicle 2 passed through a boundary between meshes in a map at the scale factor of parcel scale factor level PLV2 (hereunder, referred to as "second level parcel mesh") (step SG1).”);
determining a geographical position of the navigation system (see at least Kubo P. [0035]: “The GPS unit 14 receives GPS radio waves via an unshown GPS antenna, acquires position coordinates and a travelling direction that indicate a current position of the vehicle 2 from a GPS signal that is superimposed on the GPS radio waves, and outputs the position coordinates and travelling direction to the control unit 10.”);
determining whether the position of the navigation system lies on or within the boundary zone (see at least Kubo P. [0229]: “In a case where it is detected that the vehicle 2 passes through a boundary between second level parcel meshes (step SG1: YES), the control unit 10 makes an inquiry to the map data management server 4 about the integrated version (step SG2).”); and
in response to determining that the position of the navigation system lies on or within the boundary zone, updating the map data for the region (see at least Kubo P. [0229]: “In a case where it is detected that the vehicle 2 passes through a boundary between second level parcel meshes (step SG1: YES), the control unit 10 makes an inquiry to the map data management server 4 about the integrated version (step SG2).”).
Kubo does not explicitly teach the boundary zone as between a first boundary line directly surrounding the region and a second boundary line at least sectionally surrounding the region at a greater distance than the first boundary line, each of the plurality of regions corresponding to respective map data of the digital map.
In the same field of endeavor, Callaghan teaches the boundary zone as between a first boundary line directly surrounding the region and a second boundary line at least sectionally surrounding the region at a greater distance than the first boundary line, each of the plurality of regions corresponding to respective map data of the digital map (see at least Callaghan Fig. 5, boundaries #501 and #520 demarcating buffer region; P. [0027]: “Referring next to FIG. 5 and FIG. 6, an exemplary map view is displayed by a GPS application 115 in a view port by a mobile device such as the first computing device 110.  The GPS application 115 displays (e.g., on display 216) or provides for display a map view as shown by visible view port 501.  The view port includes several individual map tiles 510-518.  The GPS application 115 requests enough map tiles to construct a complete display image to fill the view port 501.  In addition to the visible area, the GPS application 115 downloads and retains half tiles, in some embodiments, to fill a perimeter of the visible display as shown by view port buffer 520 and partial tile(s) 530.  The partial tile(s) 530 enable a smooth scrolling in any direction before another fetch of map tiles from a server (e.g., second computing device 130) or local cache is performed.”).
(Callaghan P. [0027]).

Regarding claim 2, Kubo teaches the method of claim 1.
Kubo further teaches comprising: defining the second boundary line based on at least one property of a mobile data connection of the navigation system or of the motor vehicle and/or at least one property of the navigation system or of the motor vehicle (see at least Kubo P. [0237]: “In step SG7, the control unit 10 identifies three second level parcel meshes that are located in the travelling direction of the vehicle 2, in a manner that sandwiches a second level parcel mesh that the vehicle 2 newly entered therebetween.  More specifically, the control unit 10 identifies a boundary that the vehicle 2 passed through and a second level parcel mesh that contacts a boundary on the opposite side in the second level parcel mesh that the vehicle 2 newly entered.  In addition, the control unit 10 identifies two second level parcel meshes that contact two boundaries (sides) that, through a vertex, contact a boundary on the relevant opposite side in the second level parcel mesh that was identified.” *Examiner notes a travel direction and locations of the navigation system relative to previously crossed boundaries are properties of the navigation system or motor vehicle.).

Regarding claim 3, Kubo teaches the method of claim 2.
Kubo further teaches wherein the second boundary line is defined such that said updating is concluded at an expected time of reaching the first boundary line of the region (see at least Kubo P. [0263]: “According to the present embodiment, by the time that the vehicle 2 arrives at the next mesh, the version of the lower-level parcel file DPF corresponding to the mesh that the vehicle 2 is predicted to arrive at can be updated in advance to the latest version, and thus the occurrence of deviations at borders between meshes such as roads that are displayed on the map that are caused by mixing of new and old versions of the lower-level parcel files DPF can be suppressed.”).

Regarding claim 4, Kubo teaches the method of claim 1.
Kubo further teaches comprising:
determining whether route guidance of the navigation system is active (see at least Kudo P. [0254]-[0260] *Examiner notes that a navigation system determining to perform its programmed navigation inherently requires a determination that route guidance is active.);
in response to determining that route guidance is active, determining whether the position of the navigation system lies on or within the further boundary zone (see at least Kubo P. [0237]: “In step SG7, the control unit 10 identifies three second level parcel meshes that are located in the travelling direction of the vehicle 2, in a manner that sandwiches a second level parcel mesh that the vehicle 2 newly entered therebetween.  More specifically, the control unit 10 identifies a boundary that the vehicle 2 passed through and a second level parcel mesh that contacts a boundary on the opposite side in the second level parcel mesh that the vehicle 2 newly entered.  In addition, the control unit 10 identifies two second level parcel meshes that contact two boundaries (sides) that, through a vertex, contact a boundary on the relevant opposite side in the second level parcel mesh that was identified.” *Examiner notes a travel direction and locations of the navigation system relative to previously crossed boundaries are properties of the navigation system or motor vehicle.); and
in response to determining that route guidance is not active, determining whether the position of the navigation system lies on or within the boundary zone (see at least Kubo P. [0166]: “Further, in the present embodiment, the processing in the above described step SA6 to step SA13 is executed in a state in which normal processing of the in-vehicle apparatus 3 is executable.  That is, in the in-vehicle apparatus 3, separately to the task that executes normal processing, one or a plurality of tasks for executing the processing from step SA6 to step SA13 is activated, and the relevant one or a plurality of tasks execute the processing from step SA6 to step SA13 concurrently with the task that executes the normal processing.  Further, during execution of the processing from step SA6 to step SA13, the control unit 10 executes processing such as map displaying, route searching and route guidance based on the respective files in the state prior to the version updating that is performed by the processing from step SA6 to step SA13.” *Examiner interprets “That is, in the in-vehicle apparatus 3, separately to the task that executes normal processing, one or a plurality of tasks for executing the processing from step SA6 to step SA13 is activated” to be indicative that said processing, including position determination, takes places when the navigation processing is not on and therefore renders obvious the claimed limitation of determining a position of the navigation system with respect to a boundary zone.).
Kubo does not explicitly teach defining a further boundary zone as between the second boundary line a third boundary line that at least sectionally surrounds the region at a greater distance than the second boundary line.
In the same field of endeavor, Callaghan teaches defining a further boundary zone as between the second boundary line a third boundary line that at least sectionally surrounds the region at a greater distance than the second boundary line (see at least Callaghan Fig. 5, boundaries #501 and #520 demarcating buffer region; P. [0027]: “Referring next to FIG. 5 and FIG. 6, an exemplary map view is displayed by a GPS application 115 in a view port by a mobile device such as the first computing device 110.  The GPS application 115 displays (e.g., on display 216) or provides for display a map view as shown by visible view port 501.  The view port includes several individual map tiles 510-518.  The GPS application 115 requests enough map tiles to construct a complete display image to fill the view port 501.  In addition to the visible area, the GPS application 115 downloads and retains half tiles, in some embodiments, to fill a perimeter of the visible display as shown by view port buffer 520 and partial tile(s) 530.  The partial tile(s) 530 enable a smooth scrolling in any direction before another fetch of map tiles from a server (e.g., second computing device 130) or local cache is performed.” *Examiner notes that creating a further boundary line would require mere duplication of boundary line #520 in Fig. 5 and would be an obvious modification to one of ordinary skill in the art.).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to combine the map update method of Kubo with the buffer zone formed by two boundaries of Callaghan in order to allow for smooth scrolling before more map data needs to be fetched (Callaghan P. [0027]).

Regarding claim 5, Kubo teaches the method of claim 2.
Kubo further teaches comprising:
determining whether route guidance of the navigation system is active (see at least Kudo P. [0254]-[0260] *Examiner notes that a navigation system determining to perform its programmed navigation inherently requires a determination that route guidance is active.); 
in response to determining that route guidance is active, determining whether the    position of the navigation system lies on or within the further boundary zone (see at least Kubo P. [0237]: “In step SG7, the control unit 10 identifies three second level parcel meshes that are located in the travelling direction of the vehicle 2, in a manner that sandwiches a second level parcel mesh that the vehicle 2 newly entered therebetween.  More specifically, the control unit 10 identifies a boundary that the vehicle 2 passed through and a second level parcel mesh that contacts a boundary on the opposite side in the second level parcel mesh that the vehicle 2 newly entered.  In addition, the control unit 10 identifies two second level parcel meshes that contact two boundaries (sides) that, through a vertex, contact a boundary on the relevant opposite side in the second level parcel mesh that was identified.” *Examiner notes a travel direction and locations of the navigation system relative to previously crossed boundaries are properties of the navigation system or motor vehicle.); and
in response to determining that route guidance is not active, determining whether the position of the navigation system lies on or within the boundary zone (see at least Kubo P. [0166]: “Further, in the present embodiment, the processing in the above described step SA6 to step SA13 is executed in a state in which normal processing of the in-vehicle apparatus 3 is executable.  That is, in the in-vehicle apparatus 3, separately to the task that executes normal processing, one or a plurality of tasks for executing the processing from step SA6 to step SA13 is activated, and the relevant one or a plurality of tasks execute the processing from step SA6 to step SA13 concurrently with the task that executes the normal processing.  Further, during execution of the processing from step SA6 to step SA13, the control unit 10 executes processing such as map displaying, route searching and route guidance based on the respective files in the state prior to the version updating that is performed by the processing from step SA6 to step SA13.” *Examiner interprets “That is, in the in-vehicle apparatus 3, separately to the task that executes normal processing, one or a plurality of tasks for executing the processing from step SA6 to step SA13 is activated” to be indicative that said processing, including position determination, takes places when the navigation processing is not on and therefore renders obvious the claimed limitation of determining a position of the navigation system with respect to a boundary zone.).
Kubo does not explicitly teach defining a further boundary zone as between the second boundary line a third boundary line that at least sectionally surrounds the region at a greater distance than the second boundary line.
In the same field of endeavor, Callaghan teaches defining a further boundary zone as between the second boundary line a third boundary line that at least sectionally surrounds the region at a greater distance than the second boundary line (see at least Callaghan Fig. 5, boundaries #501 and #520 demarcating buffer region; P. [0027]: “Referring next to FIG. 5 and FIG. 6, an exemplary map view is displayed by a GPS application 115 in a view port by a mobile device such as the first computing device 110.  The GPS application 115 displays (e.g., on display 216) or provides for display a map view as shown by visible view port 501.  The view port includes several individual map tiles 510-518.  The GPS application 115 requests enough map tiles to construct a complete display image to fill the view port 501.  In addition to the visible area, the GPS application 115 downloads and retains half tiles, in some embodiments, to fill a perimeter of the visible display as shown by view port buffer 520 and partial tile(s) 530.  The partial tile(s) 530 enable a smooth scrolling in any direction before another fetch of map tiles from a server (e.g., second computing device 130) or local cache is performed.” *Examiner notes that creating a further boundary line would require mere duplication of boundary line #520 in Fig. 5 and would be an obvious modification to one of ordinary skill in the art.).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to combine the map update method of Kubo with the buffer zone formed by two boundaries of Callaghan in order to allow for smooth scrolling before more map data needs to be fetched (Callaghan P. [0027]).

Regarding claim 6, Kubo teaches the method of claim 3.
Kubo further teaches comprising:
determining whether route guidance of the navigation system is active (see at least Kudo P. [0254]-[0260] *Examiner notes that a navigation system determining to perform its programmed navigation inherently requires a determination that route guidance is active.); 
in response to determining that route guidance is active, determining whether the    position of the navigation system lies on or within the further boundary zone (see at least Kubo P. [0237]: “In step SG7, the control unit 10 identifies three second level parcel meshes that are located in the travelling direction of the vehicle 2, in a manner that sandwiches a second level parcel mesh that the vehicle 2 newly entered therebetween.  More specifically, the control unit 10 identifies a boundary that the vehicle 2 passed through and a second level parcel mesh that contacts a boundary on the opposite side in the second level parcel mesh that the vehicle 2 newly entered.  In addition, the control unit 10 identifies two second level parcel meshes that contact two boundaries (sides) that, through a vertex, contact a boundary on the relevant opposite side in the second level parcel mesh that was identified.” *Examiner notes a travel direction and locations of the navigation system relative to previously crossed boundaries are properties of the navigation system or motor vehicle.); and
in response to determining that route guidance is not active, determining whether the position of the navigation system lies on or within the boundary zone (see at least Kubo P. [0166]: “Further, in the present embodiment, the processing in the above described step SA6 to step SA13 is executed in a state in which normal processing of the in-vehicle apparatus 3 is executable.  That is, in the in-vehicle apparatus 3, separately to the task that executes normal processing, one or a plurality of tasks for executing the processing from step SA6 to step SA13 is activated, and the relevant one or a plurality of tasks execute the processing from step SA6 to step SA13 concurrently with the task that executes the normal processing.  Further, during execution of the processing from step SA6 to step SA13, the control unit 10 executes processing such as map displaying, route searching and route guidance based on the respective files in the state prior to the version updating that is performed by the processing from step SA6 to step SA13.” *Examiner interprets “That is, in the in-vehicle apparatus 3, separately to the task that executes normal processing, one or a plurality of tasks for executing the processing from step SA6 to step SA13 is activated” to be indicative that said processing, including position determination, takes places when the navigation processing is not on and therefore renders obvious the claimed limitation of determining a position of the navigation system with respect to a boundary zone.).
defining a further boundary zone as between the second boundary line a third boundary line that at least sectionally surrounds the region at a greater distance than the second boundary line.
In the same field of endeavor, Callaghan teaches defining a further boundary zone as between the second boundary line a third boundary line that at least sectionally surrounds the region at a greater distance than the second boundary line (see at least Callaghan Fig. 5, boundaries #501 and #520 demarcating buffer region; P. [0027]: “Referring next to FIG. 5 and FIG. 6, an exemplary map view is displayed by a GPS application 115 in a view port by a mobile device such as the first computing device 110.  The GPS application 115 displays (e.g., on display 216) or provides for display a map view as shown by visible view port 501.  The view port includes several individual map tiles 510-518.  The GPS application 115 requests enough map tiles to construct a complete display image to fill the view port 501.  In addition to the visible area, the GPS application 115 downloads and retains half tiles, in some embodiments, to fill a perimeter of the visible display as shown by view port buffer 520 and partial tile(s) 530.  The partial tile(s) 530 enable a smooth scrolling in any direction before another fetch of map tiles from a server (e.g., second computing device 130) or local cache is performed.” *Examiner notes that creating a further boundary line would require mere duplication of boundary line #520 in Fig. 5 and would be an obvious modification to one of ordinary skill in the art.).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to combine the map update method of Kubo with the buffer zone formed by two boundaries of Callaghan in order to allow for smooth scrolling before more map data needs to be fetched (Callaghan P. [0027]).

Regarding claim 7, Kubo teaches the method of claim 4.
in response to determining that route guidance is active, determining whether a planned journey route runs at least partly within the region (see at least Kubo Fig. 18; P. [0266]: “FIG. 18 is a view illustrating second level parcel meshes for which the versions of corresponding lower-level parcel files DPF are updated in accordance with travel of the vehicle 2 on the recommended route on the map illustrated in FIG. 14.  In FIG. 18, lower-level parcel meshes that become an object of version updating by performance of the processing in the flowcharts in FIGS. 15A and 15B during travel along the recommended route are represented by a vertical line pattern.” *Examiner notes that a navigation system determining to perform its programmed navigation inherently requires a determination that route guidance is active.), and
in response to determining that the planned route journey runs at least partially within the region, updating the map data for the corresponding region (see at least Kubo P. [0266] as above).

Regarding claim 8, Kubo teaches the method of claim 5.
Kubo further teaches in response to determining that route guidance is active, determining whether a planned journey route runs at least partly within the region (see at least Kubo Fig. 18; P. [0266]: “FIG. 18 is a view illustrating second level parcel meshes for which the versions of corresponding lower-level parcel files DPF are updated in accordance with travel of the vehicle 2 on the recommended route on the map illustrated in FIG. 14.  In FIG. 18, lower-level parcel meshes that become an object of version updating by performance of the processing in the flowcharts in FIGS. 15A and 15B during travel along the recommended route are represented by a vertical line pattern.” *Examiner notes that a navigation system determining to perform its programmed navigation inherently requires a determination that route guidance is active.), and
in response to determining that the planned route journey runs at least partially within the region, updating the map data for the corresponding region (see at least Kubo P. [0266] as above).

Regarding claim 9, Kubo teaches the method of claim 6.
Kubo further teaches in response to determining that route guidance is active, determining whether a planned journey route runs at least partly within the region (see at least Kubo Fig. 18; P. [0266]: “FIG. 18 is a view illustrating second level parcel meshes for which the versions of corresponding lower-level parcel files DPF are updated in accordance with travel of the vehicle 2 on the recommended route on the map illustrated in FIG. 14.  In FIG. 18, lower-level parcel meshes that become an object of version updating by performance of the processing in the flowcharts in FIGS. 15A and 15B during travel along the recommended route are represented by a vertical line pattern.” *Examiner notes that a navigation system determining to perform its programmed navigation inherently requires a determination that route guidance is active.), and
in response to determining that the planned route journey runs at least partially within the region, updating the map data for the corresponding region (see at least Kubo P. [0266] as above).

Regarding claim 10, Kubo teaches the method of claim 7.
Kubo further teaches in response to determining that the planned route journey runs at least partially within the region, determining whether the position of the navigation system lies on or within the region (see at least Kubo P. [0035]: “The GPS unit 14 receives GPS radio waves via an unshown GPS antenna, acquires position coordinates and a travelling direction that indicate a current position of the vehicle 2 from a GPS signal that is superimposed on the GPS radio waves, and outputs the position coordinates and travelling direction to the control unit 10.”; P. [0237]: “In step SG7, the control unit 10 identifies three second level parcel meshes that are located in the travelling direction of the vehicle 2, in a manner that sandwiches a second level parcel mesh that the vehicle 2 newly entered therebetween.  More specifically, the control unit 10 identifies a boundary that the vehicle 2 passed through and a second level parcel mesh that contacts a boundary on the opposite side in the second level parcel mesh that the vehicle 2 newly entered.  In addition, the control unit 10 identifies two second level parcel meshes that contact two boundaries (sides) that, through a vertex, contact a boundary on the relevant opposite side in the second level parcel mesh that was identified.”); and
in response to determining that the position of the navigation system lies on or within the region, updating the map data for the corresponding region (see at least Kubo Fig. 18; P. [0266]: “FIG. 18 is a view illustrating second level parcel meshes for which the versions of corresponding lower-level parcel files DPF are updated in accordance with travel of the vehicle 2 on the recommended route on the map illustrated in FIG. 14.  In FIG. 18, lower-level parcel meshes that become an object of version updating by performance of the processing in the flowcharts in FIGS. 15A and 15B during travel along the recommended route are represented by a vertical line pattern.”).

Regarding claim 11, Kubo teaches the method of claim 8.
Kubo further teaches in response to determining that the planned route journey runs at least partially within the region, determining whether the position of the navigation system lies on or within the region (see at least Kubo P. [0035]: “The GPS unit 14 receives GPS radio waves via an unshown GPS antenna, acquires position coordinates and a travelling direction that indicate a current position of the vehicle 2 from a GPS signal that is superimposed on the GPS radio waves, and outputs the position coordinates and travelling direction to the control unit 10.”; P. [0237]: “In step SG7, the control unit 10 identifies three second level parcel meshes that are located in the travelling direction of the vehicle 2, in a manner that sandwiches a second level parcel mesh that the vehicle 2 newly entered therebetween.  More specifically, the control unit 10 identifies a boundary that the vehicle 2 passed through and a second level parcel mesh that contacts a boundary on the opposite side in the second level parcel mesh that the vehicle 2 newly entered.  In addition, the control unit 10 identifies two second level parcel meshes that contact two boundaries (sides) that, through a vertex, contact a boundary on the relevant opposite side in the second level parcel mesh that was identified.”); and
in response to determining that the position of the navigation system lies on or within the region, updating the map data for the corresponding region (see at least Kubo Fig. 18; P. [0266]: “FIG. 18 is a view illustrating second level parcel meshes for which the versions of corresponding lower-level parcel files DPF are updated in accordance with travel of the vehicle 2 on the recommended route on the map illustrated in FIG. 14.  In FIG. 18, lower-level parcel meshes that become an object of version updating by performance of the processing in the flowcharts in FIGS. 15A and 15B during travel along the recommended route are represented by a vertical line pattern.”).

Regarding claim 12, Kubo teaches the method of claim 9.
Kubo further teaches in response to determining that the planned route journey runs at least partially within the region, determining whether the position of the navigation system lies on or within the region (see at least Kubo P. [0035]: “The GPS unit 14 receives GPS radio waves via an unshown GPS antenna, acquires position coordinates and a travelling direction that indicate a current position of the vehicle 2 from a GPS signal that is superimposed on the GPS radio waves, and outputs the position coordinates and travelling direction to the control unit 10.”; P. [0237]: “In step SG7, the control unit 10 identifies three second level parcel meshes that are located in the travelling direction of the vehicle 2, in a manner that sandwiches a second level parcel mesh that the vehicle 2 newly entered therebetween.  More specifically, the control unit 10 identifies a boundary that the vehicle 2 passed through and a second level parcel mesh that contacts a boundary on the opposite side in the second level parcel mesh that the vehicle 2 newly entered.  In addition, the control unit 10 identifies two second level parcel meshes that contact two boundaries (sides) that, through a vertex, contact a boundary on the relevant opposite side in the second level parcel mesh that was identified.”); and
in response to determining that the position of the navigation system lies on or within the region, updating the map data for the corresponding region (see at least Kubo Fig. 18; P. [0266]: “FIG. 18 is a view illustrating second level parcel meshes for which the versions of corresponding lower-level parcel files DPF are updated in accordance with travel of the vehicle 2 on the recommended route on the map illustrated in FIG. 14.  In FIG. 18, lower-level parcel meshes that become an object of version updating by performance of the processing in the flowcharts in FIGS. 15A and 15B during travel along the recommended route are represented by a vertical line pattern.”).

Regarding claim 13, Kubo teaches a mobile navigation system having a digital map, wherein a geographical area contained within the digital map is divided into a plurality of regions, wherein the navigation system is configured to:
define, for at least a region of the plurality of regions, a boundary zone  (see at least Kubo P. [0227]: “As illustrated in FIG. 15A, while the vehicle 2 is moving, the control unit 10 of the in-vehicle apparatus 3 monitors whether or not the vehicle 2 passed through a boundary between meshes in a map at the scale factor of parcel scale factor level PLV2 (hereunder, referred to as "second level parcel mesh") (step SG1).”);
determine a geographical position of the navigation system (see at least Kubo P. [0035]: “The GPS unit 14 receives GPS radio waves via an unshown GPS antenna, acquires position coordinates and a travelling direction that indicate a current position of the vehicle 2 from a GPS signal that is superimposed on the GPS radio waves, and outputs the position coordinates and travelling direction to the control unit 10.”);
determine whether the position of the navigation system lies on or within the boundary zone (see at least Kubo P. [0229]: “In a case where it is detected that the vehicle 2 passes through a boundary between second level parcel meshes (step SG1: YES), the control unit 10 makes an inquiry to the map data management server 4 about the integrated version (step SG2).”); and
in response to determining that the position of the navigation system lies on or within the boundary zone, update the map data for the region (see at least Kubo P. [0229]: “In a case where it is detected that the vehicle 2 passes through a boundary between second level parcel meshes (step SG1: YES), the control unit 10 makes an inquiry to the map data management server 4 about the integrated version (step SG2).”).
Kubo does not explicitly teach the boundary zone as between a first boundary line directly surrounding the region and a second boundary line at least sectionally surrounding the region at a greater distance than the first boundary line, each of the plurality of regions corresponding to respective map data of the digital map.
In the same field of endeavor, Callaghan teaches the boundary zone as between a first boundary line directly surrounding the region and a second boundary line at least sectionally surrounding the region at a greater distance than the first boundary line, each of the plurality of regions corresponding to respective map data of the digital map (see at least Callaghan Fig. 5, boundaries #501 and #520 demarcating buffer region; P. [0027]: “Referring next to FIG. 5 and FIG. 6, an exemplary map view is displayed by a GPS application 115 in a view port by a mobile device such as the first computing device 110.  The GPS application 115 displays (e.g., on display 216) or provides for display a map view as shown by visible view port 501.  The view port includes several individual map tiles 510-518.  The GPS application 115 requests enough map tiles to construct a complete display image to fill the view port 501.  In addition to the visible area, the GPS application 115 downloads and retains half tiles, in some embodiments, to fill a perimeter of the visible display as shown by view port buffer 520 and partial tile(s) 530.  The partial tile(s) 530 enable a smooth scrolling in any direction before another fetch of map tiles from a server (e.g., second computing device 130) or local cache is performed.”).
(Callaghan P. [0027]).

Regarding claim 14, Kubo teaches a motor vehicle having a navigation system, wherein the navigation system is configured to:
define, for at least a region of the plurality of regions, a boundary zone  (see at least Kubo P. [0227]: “As illustrated in FIG. 15A, while the vehicle 2 is moving, the control unit 10 of the in-vehicle apparatus 3 monitors whether or not the vehicle 2 passed through a boundary between meshes in a map at the scale factor of parcel scale factor level PLV2 (hereunder, referred to as "second level parcel mesh") (step SG1).”);
determine a geographical position of the navigation system (see at least Kubo P. [0035]: “The GPS unit 14 receives GPS radio waves via an unshown GPS antenna, acquires position coordinates and a travelling direction that indicate a current position of the vehicle 2 from a GPS signal that is superimposed on the GPS radio waves, and outputs the position coordinates and travelling direction to the control unit 10.”);
determine whether the position of the navigation system lies on or within the boundary zone (see at least Kubo P. [0229]: “In a case where it is detected that the vehicle 2 passes through a boundary between second level parcel meshes (step SG1: YES), the control unit 10 makes an inquiry to the map data management server 4 about the integrated version (step SG2).”); and
in response to determining that the position of the navigation system lies on or within the boundary zone, update the map data for the region (see at least Kubo P. [0229]: “In a case where it is detected that the vehicle 2 passes through a boundary between second level parcel meshes (step SG1: YES), the control unit 10 makes an inquiry to the map data management server 4 about the integrated version (step SG2).”).
Kubo does not explicitly teach the boundary zone as between a first boundary line directly surrounding the region and a second boundary line at least sectionally surrounding the region at a greater distance than the first boundary line, each of the plurality of regions corresponding to respective map data of the digital map.
In the same field of endeavor, Callaghan teaches the boundary zone as between a first boundary line directly surrounding the region and a second boundary line at least sectionally surrounding the region at a greater distance than the first boundary line, each of the plurality of regions corresponding to respective map data of the digital map (see at least Callaghan Fig. 5, boundaries #501 and #520 demarcating buffer region; P. [0027]: “Referring next to FIG. 5 and FIG. 6, an exemplary map view is displayed by a GPS application 115 in a view port by a mobile device such as the first computing device 110.  The GPS application 115 displays (e.g., on display 216) or provides for display a map view as shown by visible view port 501.  The view port includes several individual map tiles 510-518.  The GPS application 115 requests enough map tiles to construct a complete display image to fill the view port 501.  In addition to the visible area, the GPS application 115 downloads and retains half tiles, in some embodiments, to fill a perimeter of the visible display as shown by view port buffer 520 and partial tile(s) 530.  The partial tile(s) 530 enable a smooth scrolling in any direction before another fetch of map tiles from a server (e.g., second computing device 130) or local cache is performed.”).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to combine the map update method of Kubo with the buffer zone formed by two boundaries of Callaghan in order to allow for smooth scrolling before more map data needs to be fetched (Callaghan P. [0027]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER C BOST whose telephone number is (571)272-4606.  The examiner can normally be reached on Monday-Friday 9:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571) 270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/A.C.B./Examiner, Art Unit 3662

/DALE W HILGENDORF/Primary Examiner, Art Unit 3662